IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: APPOINTMENTS TO THE                 : NO. 692
                                           :
PENNSYLVANIA BOARD OF LAW                  : SUPREME COURT RULES DOCKET
                                           :
EXAMINERS                                  :




                                        ORDER


PER CURIAM


      AND NOW, this 19th day of February, 2016, Stewart L. Cohen, Esquire,

Philadelphia, and Kathleen D. Wilkinson, Esquire, Philadelphia, are hereby appointed

as members of the Pennsylvania Board of Law Examiners for a term of three years

commencing on April 1, 2016.



      Justice Eakin did not participate in the consideration or decision of this matter.